Case 3:17-cv-02104-RDM-CA Document 57 Filed 10/09/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT L. LONGO, JR., ; Civil No. 3:17-cv-2104
Plaintiff (Judge Mariani)

FILED
SCRANTON

LIEUTENANT WILLIAM WARNER, ef al., .
Hct 99 2028
gle

Defendants

on

 

PER TOLER
ORDER 3

 

AND NOW, this day of October, 2020, upon consideration of Defendants’

motion (Doc. 44) for partial summary judgment, and the parties’ respective briefs in support
of and opposition to said motion, and for the reasons set forth in the accompanying
Memorandum, IT IS HEREBY ORDERED THAT:
1. The motion (Doc. 44) is GRANTED with respect to the First Amendment
access to courts claim and the Eighth Amendment sexual assault claim.

Entry of judgment is deferred pending further Order of Court.

2. The motion (Doc. 44) is DENIED with respect to the Eighth Amendment
deliberate indifference claim.

3. Defendants shall FILE an answer or appropriate pretrial motion to the
remaining claims in the amended complaint in accordance with the Federal

Rules of Civil Procedure.

Robert D. Mariani
United States District Judge

    
